Appeal from a decision of the Workers’ Compensation Board, filed June 29, 1979, which affirmed an award of compensation at the rate of $78.43 reduced earnings established for the period December 18, 1973 to October 5, 1976, with such payment to continue thereafter, based upon a finding that claimant has a 50% earning capacity resulting from a permanent partial disability causally related to industrial injuries to his back. The board majority found that "based on the entire record, particularly the testimony of Dr. Keller and the C-71 dated December 9, 1975 by Dr. Della Porta, claimant has a causally related permanent partial disability and the award was proper.” There is substantial evidence to sustain the determination of the board. Conflicting medical evidence merely raises a factual issue, the resolution of which is solely for the board (Matter of Haar v Straus-Duparquet, Inc., 29 AD2d 726). Decision affirmed, with costs to the Workers’ Compensation Board against the employer. Mahoney, P. J., Greenblott, Main and Mikoll, JJ., concur; Staley, Jr., J., not taking part.